Notification of Late Record
                                                                                                  FILED IN
Court of Appeals No., if known:                         04-15-00466-CV                     4th COURT OF APPEALS
                                                                                            SAN ANTONIO, TEXAS
Trial Court Style: FELIX LUERA.                                    JR. AND BIANCA LUERA VS.    BASIC1:33:56
                                                                                           07/29/2015   ENERGY
                                                                                                            PM
SERVICES, L.P., ARI FLEET                                          SERVICES, INC. D/B/A ARI FLEET       LT AND
                                                                                               KEITH E. HOTTLE
SERVANDO GARCIA                                                                                     Clerk

Trial Court No.: --""'13"--"""0""'6-"""5=23""9;....:1_-C.._V
                                                          ......

I am the official responsible for preparing the clerk's record in the above referenced appeal.              The
approximate date of trial was:

The record was originally due:             JANUARY 19. 2015
I anticipate the length of the record to be:   2895 PAGES (APPROXIMATE)

I am unable to file the record by date such record is due because (check one):

 ./         the appellant is not entitled to appeal without paying the fee, and the appellant has failed to pay
            the fee or make arrangements to pay the fee for preparing such record.

            my other duties or activities preclude working on the record and include the following (attach
            additional pages if needed):

            Other. Explain (attach additional pages if needed):

I anticipate the record will be completed by:

I, as the undersigned court official, certify that a copy of this Notification of Late Record has been served
by first class mail or fax to the parties to the judgment or order being appealed.

Date:      '1, Vt~~                                                         Signature:   o&t~ ~ acv...o
                                                                            Printed Name : Pitl.AA ~Ac..et""D
                                                                            Title:         ~ C{~


                                                            Acknowledgment
                                                 (to be completed by notary or court clerk)

State of Texas
County of Jim Wells